Case 1:21-cv-05241-BMC Document 1-1 Filed 09/21/21 Page 1 of 12 PagelD #: 9

Exhibit A
Case 1:21-cv- Page 2 0f 12 P 1
(FILED: KINGS COUNTY CLERK IELIELPO 12:02 PM g RB BONS, 8o7318/2020

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 05/25/2020

SUPREME COURT OF THE STATE OF NEW YORK Date filed in Court:
COUNTY OF KINGS

-—-- x Index No.:
SHEILA ELOME and MARIE SAMEDI,

 

Plaintiff designates
KINGS
Plaintiff, County as the
place of trial
-against-
The basis of the
venue is PLAINTIFF’S
SVA TRUCKING and CARLOS SOTO-GODOY, ADDRESS

Defendants. SUMMONS

X Plaintiff's Address:

To the above named Defendants: 277 Eastern Parkway, 3H
Brooklyn, NY 11238

 

YOU ARE HEREBY SUMMONED to answer the complaint in this action and to
serve a copy of your answer, or, if the complaint is not served with this summons, to
serve a notice of appearance, on the Plaintiff's Attorney(s) within 20 days after the
service of this summons, exclusive of the day of service (or within 30 days after the
service is complete if this summons is not personally delivered to you within the State of
New York); and in case of your failure to appear or answer, judgment will be taken
against you by default for the relief demanded in the complaint.

Dated: Brooklyn, New York
April 10, 2020 Yours, etc.

Law Offices of Sean H: Rooney
Attorney for Plaintiff

26 Court Street, Suite 1816
Brooklyn, NY 11242

(718) “D 68
oy. KL C—
SEAN H. ROONEY, ESQ.
Defendant's Address:

1) SVA TRUCKING 2) CARLOS SOTO-GODOY
2 Cornell Street 396 Foxwood Road
Wharton, NJ 07885 Union, NJ 07083

1 of 1
Case 1:21-cv-05241-B Page 3 of 12 P
(FILED: KINGS COUNTY CLERK IELIELPT 12:02 PM 9 TAB EXO No: 4307318 /2020

NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 05/25/2020

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF KINGS

 

 

X Index No.:
SHEILA ELOME and MARIE SAMEDI,
Plaintiff, VERIFIED COMPLAINT
-against-
SVA TRUCKING and CARLOS SOTO-GODOY,
Defendants.
Xx

 

Plaintiff, as and for his Complaint, by and through his attorneys, the LAW
OFFICES OF SEAN H. ROONEY, complaining of the defendant, respectfully sets forth
and alleges upon information and belief as follows:

AS AND FOR A FIRST CAUSE OF ACTION
ON BEHALF OF PLAINTIFF SHEILA ELOME

1. That at all the times herein alleged, and upon information and belief,
plaintiff SHEILA ELOME was and still is a resident of Queens County, City and State of
New York.

2. That at all the times herein alleged, and upon information and belief,
plaintiff MARIE SAMEDI was and still is a resident of Kings County, City and State of
New York.

3. That at all the times herein alleged, and upon information and belief,
defendant SVA TRUCKING was and still is a domestic corporation licensed to transact
business in the State of New York.

4. That at all the times herein alleged, and upon information and belief,
defendant SVA TRUCKING was and still is a foreign corporation licensed to transact

business in the State of New York.

1 of 10
Case 1:21-cv-05241-BMC Document 1-1 Filed 09/21/21 Page 4 of 12 Pagel #:12
(FILED: KINGS COUNTY CLERK 05/25/2020 12:02 PM INDEX NO. 507318/2020

NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 05/25/2020

5. That at all the times herein alleged, and upon information and belief,
defendant SVA TRUCKING was and still is a domestic company licensed to transact
business in the State of New York.

6. That at ail the times herein alleged, and upon information and belief,
defendant SVA TRUCKING was and still is a foreign company licensed to transact
business in the State of New York.

7. That at all the times herein alleged, and upon information and belief,
defendant CARLOS SOTO-GODOY (hereinafter “SOTO-GODOY’") was and still is a
resident of the County of Union, City of Union and State of New Jersey.

8. At and during all times hereinafter mentioned, the defendant SVA
TRUCKING was the owner of a certain 2020 Truck motor vehicle registered in the State
of New Jersey, bearing license plate number AU662Z for the year 2019.

9. At and during all times hereinafter mentioned, the defendant SVA
TRUCKING leased a certain 2020 Truck motor vehicle registered in the State of New
Jersey, bearing license plate number AU662Z for the year 2019.

10. At and during all times hereinafter mentioned, the defendant SVA
TRUCKING maintained and managed a certain 2020 Truck motor vehicle registered in
the State of New Jersey, bearing license plate number AU662Z for the year 2019.

11. At and during all times hereinafter mentioned, the defendant SOTO-
GODOY was the owner of a certain 2020 Truck motor vehicle registered in the State of

New Jersey, bearing license plate number AU662Z for the year 2019.

2 of 10
Case 1:21-cv-05 Page 5 of 12 Pagelp #13
FILED: KINGS COUNTY CLERK 05/25 2020 12:02 P x NO. 507318/2020

NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 05/25/2020

12, At and during all times hereinafter mentioned, the defendant SOTO-
GODOY leased a certain 2020 Truck motor vehicle registered in the State of New
Jersey, bearing license plate number AU662Z for the year 2019.

13. At and during all times hereinafter mentioned, the defendant SOTO-
GODOY maintained and managed a certain 2020 Truck motor vehicle registered in the
State of New Jersey, bearing license plate number AU662Z for the year 2019.

14. Atand during all times hereinafter mentioned, the defendant SOTO-
GODOY operated and controlled a certain 2014 2020 Truck motor vehicle registered in
the State of New Jersey, bearing license plate number AU662Z for the year 2019.

15. At and during all times hereinafter mentioned, the defendant SOTO-
GODOY operated and controlled the aforementioned vehicle with permission and
consent of the owner.

16. At and during all times hereinafter mentioned, the defendant SOTO-
GODOY operated and controlled the aforementioned in furtherance of his employment.

17. That at all times hereinafter mentioned, North Conduit Avenue at or near
the intersection with Cohancy Street in the County of Queens, City and State of New
York, was and is a public highway and/or thoroughfare.

18. That on August 21, 2019, at the aforesaid location, the defendants’ motor
vehicle came into contact with the 2000 Toyota motor vehicle operated by the plaintiff
SHEILA ELOME bearing license plate number JCG1440.

19. That the aforesaid accident and injuries resulting therefrom were due

solely and wholly as a result of the careless and negligent manner in which the

3 of 10
Case 1:21-cv-05241-BMC_ Document 1-1 Filed 09/21/21 Page 6 of 12 Page| #: 14
(FILED: KINGS COUNTY CLERK 05/25/2020 12:02 PM) INDEX NO. 507318/2020

NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 05/25/2020

defendant owned, operated, maintained, controlled and managed their motor vehicle
without plaintiff SHEILA ELOME in any way contributing thereto.

20. That the defendants are guilty of negligence on the premises that they:
were negligent in the ownership, operation, maintenance and/or control of their vehicle;
operated the motor vehicle with utter disregard for the safety of other persons and
motorists using public street and highways; in the negligent ownership, operation and
control of the motor vehicle; in failing to have him attention before him in the instance; in
failing to take cognizance of the character of the roadway; in failing to apply the brakes
of the motor vehicle properly and in time to avoid the occurrence; in striking plaintiff's
stopped vehicle in the rear; in failing to properly observe plaintiff's motor vehicle; in
failing to use proper precaution; in failing to have the motor vehicle under proper control;
in allowing the motor vehicle to come into contact with that of plaintiff; in causing and
allowing the motor vehicle to be operated at an excessive rate of speed under the
circumstances; in failing to give plaintiffs notice or warning of the impending
occurrence; in failing to apply the brakes; in failing to sound warning; in failing to avoid
the occurrence although defendants had opportunity to do so; and in failing to use due
care in the operation of the motor vehicle under the circumstances.

21. That by reason of the foregoing and the negligence of the defendant, the
plaintiff SHEILA ELOME was severely injured, bruised, wounded, suffered, still suffers,
and will continue to suffer for some time physical pain and bodily injuries and became
sore sick lame and disabled and so remained for a considerable length of time.

22. That by reason of the foregoing, the plaintiff SHEILA ELOME was

compelled to and did necessarily require medical aid and attention and did necessarily

4 of 10
Case 1:21-cv-05241-BMC Document 1-1 Filed 09/21/21 Page 7 of 12 Pagel #:15
(FILED: KINGS COUNTY CLERK 05/25/2020 12:02 PM INDEX NO.“ 507318/2020

NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 05/25/2020

pay and become liable therefor for medicines, and upon information and belief, the
plaintiff will necessarily incur similar expenses.

23. That by reason of the foregoing, the plaintiff SHEILA ELOME has been
unable to attend to her usual occupation in the manner required.

24. That by reason of the wrongful, negligent and unlawful actions of the
defendants aforesaid, the plaintiff SHEILA ELOME sustained serious injuries as defined
in Section § 5012(d) of the Insurance Law of the State of New York, and has sustained
economic loss greater than basic economic loss as defined in Section § 5012 of the
said Insurance Law.

25. That one or more of the exceptions of § 1602 of the Civil Practice Law and
Rules do apply to the within action.

26. That asa result of the foregoing, the plaintiff SHEILA ELOME sustained
damages in the sum of which exceeds the jurisdiction of all lower Courts.

AS AND FOR A FIRST CAUSE OF ACTION
ON BEHALF OF PLAINTIFF MARIE SAMEDI

27. Plaintiff repeats, re-alleges and reiterates each and every paragraph
contained in paragraphs numbered “4” through “26” inclusive, with the same force and
effect as though fully set forth at length herein.

28. That at all times hereinafter mentioned, plaintiff MARIE SAMEDI was a
lawful passenger in the vehicle operated by plaintiff SHEILA ELOME.

29. That on August 21, 2019, at the aforesaid location, the defendants’ motor
vehicle came into contact with the 2000 Toyota motor vehicle operated by the plaintiff

SHEILA ELOME bearing license plate number JCG1440.

5 of 10
Case 1:21-cv-05241-BMC_ Document 1-1 _ Filed 09/21/21 Page 8 of 12 PagelD # 16
(FILED: KINGS COUNTY CLERK 05/25/2020 12:02 PM) INDEX NO. 507318/2020

NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 05/25/2020

30. That the aforesaid accident and injuries resulting therefrom were due
solely and wholly as a result of the careless and negligent manner in which the
defendant owned, operated, maintained, controlled and managed their motor vehicle
without plaintiff MARIE SAMEDI in any way contributing thereto.

31. That the defendants are guilty of negligence on the premises that they:
were negligent in the ownership, operation, maintenance and/or control of their vehicle;
operated the motor vehicle with utter disregard for the safety of other persons and
motorists using public street and highways; in the negligent ownership, operation and
control of the motor vehicle; in failing to have him attention before him in the instance; in
failing to take cognizance of the character of the roadway; in failing to apply the brakes
of the motor vehicle properly and in time to avoid the occurrence; in striking plaintiff's
stopped vehicle in the rear; in failing to properly observe plaintiff's motor vehicle; in
failing to use proper precaution; in failing to have the motor vehicle under proper control;
in allowing the motor vehicle to come into contact with that of plaintiff; in causing and
allowing the motor vehicle to be operated at an excessive rate of speed under the
circumstances; in failing to give plaintiffs notice or warning of the impending
occurrence; in failing to apply the brakes; in failing to sound warning; in failing to avoid
the occurrence although defendants had opportunity to do so; and in failing to use due
care in the operation of the motor vehicle under the circumstances.

32. That by reason of the foregoing and the negligence of the defendant, the
plaintiff MARIE SAMEDI was severely injured, bruised, wounded, suffered, still suffers,
and will continue to suffer for some time physical pain and bodily injuries and became

sore sick lame and disabled and so remained for a considerable length of time.

6 of 10
Case 1:21-cv-05241-BMC_Doc Page 9 of 12 Pagel a: #17
(FILED: KINGS COUNTY CLERK ( Os /3872 020-12: 02 PM 507318/2020

NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 05/25/2020

33. That by reason of the foregoing, the plaintiff MARIE SAMEDI was
compelled to and did necessarily require medical aid and attention and did necessarily
pay and become liable therefor for medicines, and upon information and belief, the
plaintiff will necessarily incur similar expenses.

34. That by reason of the foregoing, the plaintiff MARIE SAMEDI has been
unable to attend to her usual occupation in the manner required.

35. That by reason of the wrongful, negligent and unlawful actions of the
defendants aforesaid, the plaintiff MARIE SAMEDI sustained serious injuries as defined
in Section § 5012(d) of the Insurance Law of the State of New York, and has sustained
economic loss greater than basic economic loss as defined in Section § 5012 of the
said Insurance Law.

36. That one or more of the exceptions of § 1602 of the Civil Practice Law and
Rules do apply to the within action.

37. Thatasa result of the foregoing, the plaintiff MARIE SAMEDI sustained
damages in the sum of which exceeds the jurisdiction of all lower Courts.

AS AND FOR A THIRD CAUSE OF ACTION

38. Plaintiff repeats, re-alleges and reiterates each and every paragraph
contained in paragraphs numbered “1” through “37” inclusive, with the same force and
effect as though fully set forth at length herein.

39. That at all times hereinafter mentioned, the vehicle operated by plaintiff

SHEILA ELOME was owned by her.

7 of 10
 

Case 1:21-cv-05241-BMC_ Document 1- Fed. Galt fe age 10 of 12 |
FILED; RINGS COUNTY CLERK 05/25/2020 3 pm EMRE Ad? $87318/2020

NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 05/25/2020

40. That at all times hereinafter mentioned, plaintiff SHEILA ELOME was the
owner of a 2000 Toyota motor vehicle bearing New York State plate number JCG1440
for the year 2019,

41. That as a result of the negligence of the defendants aforesaid, plaintiff
SHEILA ELOME has sustained property damage to her vehicle.

42. That as a result of the negligence of the defendants, plaintiff SHEILA
ELOME was deprived of the use of her vehicle and caused to spend money, including
but not limited to transportation expenses and/or car rental costs.

43. That as a result of the negligence of the defendants aforesaid, plaintiff
SHEILA ELOME has sustained property damage and/or transportation costs/rental
expenses in the sum of FIFTEEN THOUSAND ($15,000.00) DOLLARS.

WHEREFORE, plaintiffs demand judgment against the defendant in the sum of
which exceeds the jurisdiction of all lower courts on the First and Second Causes of
Action and the sum of FIFTEEN THOUSAND ($15,000.00) DOLLARS on the Third
Cause of Action, together with the costs and disbursements of this action.

Dated: Brooklyn, New York
April 10, 2020

Law tSean H. Rooney
By:

 

“ SEAN H. ROONEY, ESQ.
Attorneys for Plaintiff

8 of 10
54 py. : 1 Ei Page 11 of 12 PagelD #: 1
FILED) RENGS COUNTY CLERR 05/25/2090 12702 Pm” TNE Nd” $87318/2020

NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 05/25/2020

 

VERIFICATION

STATE OF NEW YORK _ )
COUNTY OF Kings) s.s.:

1, the undersigned, being duly sworn, depose and say: ] am the Plaintiff

in the action; I have read the foregoing SUN and Cael avr

And know the contents thereof; the same is true to my own knowledge, except as to the
matters therein state to be alleged on information and belief, and as to those matters I believe it
to be true.

——s

f

Sworn to before me on this {Oi
dayof ADU 202

 

NOTARY PUBLIC

SEAN H. ROONEY
Notary Public - State of New York
No. 0205067378
Qualified in Queen
Commission Expires ¥

9 of 10
Case 1:21-cv-05241-BMC Document 1-1 ee 09/71/21 Page 12 of 12
(FILED: KINGS COUNTY CLERK 05/25/2020 12:02 PM) g EME NS 687318/2020
NYSCEF DOC. NO. 2 RECEHIVED NYSCEF: 05/25/2020

SUPREME COURT OF THE STATE OF NEW YORK

 

COUNTY OF KINGS
Xx Index No.:
SHEILA ELOME and MARIE SAMEDI,
Plaintiff,
-against-
SVA TRUCKING and CARLOS SOTO-GODOY,
Defendant.
Xx

 

 

SUMMONS AND COMPLAINT

 

LAW OFFICE OF SEAN H. ROONEY
Attorneys for Plaintiff
26 Court Street, Ste. 1816
Brooklyn, New York 11242
(718) 243-2168

10 of 10
